Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Folsom on 09/07/2022.

The application has been amended as follows: 

Claim 21, line 7-8, “the tool holder longitudinal axis” has been replaced with  -- a tool holder longitudinal axis --;
line 10, “the tool mount” has been replaced with – a tool mount of the tool holder blank --;
line 22, “a tool mount of the tool holder blank” has been replaced with – the tool mount --; and 
line 23, “a tool” has been replaced with  -- the tool --.

Reasons for Allowance
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, examiner agrees with applicant’s argument that Andersson et al. (US 4,834,597) in view of Hoffman et al. (US 4,725,173) does not teach “the tool holder cylinder section comprises only one radial recess comprising a slanted surface oriented at an angle and configured to interact with a longitudinal clamping screw of the holder shaft to axially tighten the tool holder cylinder section with the holder shaft cylinder section.” (p. 8-9, filed 08/24/2022)
Regarding claim 21, none of prior art of record, teaches a method as recited
for manufacturing a tool holder having most of the features in claim 16.
Regarding claims 23, examiner agrees with applicant’s argument (p. 9) that Andersson in view of Hoffman, and further in view of JP S57-178605A does not teach “ a radial clearance recess that: extends over an axial length which is smaller than an axial length of the holder shaft cylinder section, extends over an angular range of less than 360 degrees”.
Regarding claim 29, examiner agrees with applicant’s argument (p. 10) that Andersson in view of Hoffman, and further in view of JP S57-178605A does not teach “a radial clearance recess that has, in a cross-section perpendicular to the holder shaft plane, the shape of a sickle.”
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722